STONE, J. —
Tbe act “ In relation to feeding prisoners in jail,” approved February 9tb, 1877 (Pampb. Acts, 65), declares, “ tbat from and after tbe passage of tbis act, tbe sheriffs of tbe different counties in tbis State shall be allowed thirty cents per day for feeding prisoners in jail, to be paid as now prescribed by law.” There is a proviso, “Tbat tbe provisions of tbis act shall not apply to any sheriff in office at tbe time of tbe adoption of tbe constitution now in force, but shall be of force after tbe expiration of tbe terms of such sheriffs.” Under tbe provisions of tbis statute, the general result was to reduce the pay of sheriffs for feeding prisoners in jail to thirty cents per day. Such would have been tbe immediate effect upon all sheriffs then in office, if tbe statute bad contained only tbe first clause. But, in tbe proviso, it is declared, tbat tbe act shall not “apply to” a named class of persons, or persons in certain named conditions. What are the conditions? First, tbe person claiming tbat tbe statute does not apply to him, must be a “ sheriff in office at tbe time of tbe adoption of tbe constitution now in force.” But it does not apply, for all time, to persons who filled tbis condition. It was not a continuing personal privilege granted to tbis class of persons. Persons then bolding the office of sheriff might be afterwards re-elected to another term. Tbe intention was not to extend tbe privilege through a second term. Hence, to come within tbe proviso, tbe sheriff must meet tbe requirement of a second condition. He must not only have been in office at tbe time of tbe adoption of tbe constitution now in force; but, tbe claim of exemption from tbe operation of tbe statute, to be available, must be during tbe then term of bis office as sheriff. After the expiration of bis then term of office, tbe provisions of tbe statute apply to him as to all other persons. The petitioner, in tbe present case, meets neither of tbe required conditions.
Judgment of Oity Court of Montgomery affirmed, and mandamus refused.